Case 1:20-cv-06372-ENV-RML Document 1 Filed 12/31/20 Page 1 of 8 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Lizbeth Estrada,                                              Civ. Action #:

                                       Plaintiff,              Complaint
               -v-
                                                               Date Filed:
 IVY United USA Inc.,
                                                               Jury Trial Demanded
                                       Defendant.

       Plaintiff Lizbeth Estrada (“Plaintiff” or “Estrada”), by Abdul Hassan Law Group, PLLC,
her attorneys, complaining of the Defendant IVY United USA Inc. (“Defendant” or “IVY
United”), respectfully alleges as follows:


                          NATURE OF THE ACTION
1. Plaintiff alleges, that she was employed by Defendant and pursuant to the Fair Labor
   Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), that he is: (i) entitled to unpaid overtime
   wages from Defendant for working more than forty hours in a week and not being paid an
   overtime rate of at least 1.5 times her regular rate for each and all such hours over forty in a
   week; (ii) entitled to maximum liquidated damages and attorneys’ fees pursuant to the Fair
   Labor Standards Act, 29 U.S.C. § 201 et seq. including 29 U.S.C. § 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that she is: (i) entitled to
   unpaid overtime wages from Defendant for working more than forty hours in a week and not
   being paid an overtime rate of at least 1.5 times her regular rate for such hours over forty in a
   week, and (ii) is entitled to maximum liquidated damages and attorneys’ fees, pursuant to the
   New York Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including
   NYLL § 663, and the regulations thereunder.

3. Plaintiff is also entitled to recover her unpaid wages, and wage deductions under Article 6 of
   the New York Labor Law including Section 191, 193, and maximum compensation for not
   receiving notices and statements required by NYLL 195, under Article 6 of the New York
   Labor Law and is also entitled to maximum liquidated damages, interest, and attorneys’ fees



                                                    1
Case 1:20-cv-06372-ENV-RML Document 1 Filed 12/31/20 Page 2 of 8 PageID #: 2




   pursuant to Section 198 of the New York Labor Law.


                          JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claims under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 U.S.C. § 216 (b).

6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§
           2201 2202.


                              THE PARTIES
7. Plaintiff Lizabeth Estrada (“Plaintiff” or “Estrada”) is an adult, over eighteen years old, who
   currently resides in Queens County in the State of New York.


8. Upon information and belief and at all times relevant herein, IVY United USA Inc.
   (“Defendant” or “IVY United”), was a New York for-profit corporation with three (3) or
   more places of business in Queens County, New York, including at 104-70 Queens Blvd.
   Forest Hills, NY 11375 where Plaintiff was employed.


                        STATEMENT OF FACTS
9. Upon information and belief, and at all relevant times herein, Defendant was engaged in the
   business of providing childcare and related services.


10. At all times relevant herein, Defendant owned and operated three (3) or more locations and
   employed approximately 20 or more employees.

11. Upon information and belief, and at all times relevant herein, Plaintiff was employed by
   Defendant for about 5 years ending in or around August 2020.


                                                 2
Case 1:20-cv-06372-ENV-RML Document 1 Filed 12/31/20 Page 3 of 8 PageID #: 3




12. At all times relevant herein, Plaintiff was employed by Defendant as an assistant assisting
   with support and caring for persons attending Defendant’s institution.

13. At all times relevant herein, Plaintiff was paid at a regular rate of $18.44 an hour and
   Plaintiff was not paid at a rate of 1.5 times her regular for her overtime hours (hours over 40
   in a week) worked.

14. At all times relevant herein, Plaintiff worked up to about 47.5-50 or more hours each week
   for Defendant – 5 days a week, with the exception of two to three weeks each year, and
   Defendant paid Plaintiff at her regular rate for each and all hours worked including her
   overtime hours (hours over 40 in a week).

15. A more precise statement of the hours and wages may be made when Plaintiff Estrada
   obtains the wage and time records Defendant was required to keep under the FLSA and
   NYLL. Accurate copies of Plaintiff’s wage and time records that Defendant was required to
   keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are
   incorporated herein by reference.

16. At all times relevant herein, Defendant did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).

17. At all times relevant herein, Defendant did not provide Plaintiff with the statement(s)
   required by NYLL 195(3) – the wage statements provided to Plaintiff did not state the hours
   worked by Plaintiff, nor all wages earned, among other deficiencies.

18. Upon information and belief and at all times relevant herein, Defendant had annual revenues
   and/or expenditures in excess of $500, 000. Plaintiff references and incorporates herein,
   accurate copies of records of Defendant’s business volume and revenues as well as business
   operations and commerce that Defendant was required to keep and maintain under the FLSA
   including under 29 CFR 516.

19. Upon information and belief and at all times relevant herein, Defendant conducted business
   with companies outside the state of New York.


                                                  3
Case 1:20-cv-06372-ENV-RML Document 1 Filed 12/31/20 Page 4 of 8 PageID #: 4




20. Upon information and belief, and at all times relevant herein, Defendant and Plaintiff
   conducted business with insurance companies outside the state of New York.

21. Upon information and belief and at all times relevant herein, Defendant purchased equipment
   and supplies essential for its production and manufacturing business from vendors outside the
   state of New York.

22. At all times applicable herein, Defendant conducted business with vendors and other
   businesses outside the State of New York.

23. Defendant as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.

24. Defendant as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.

25. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, electronic mail, the
   internet and telephone systems.

26. At all times relevant herein and for the time Plaintiff was employed by Defendant, Defendant
   failed and willfully failed to pay Plaintiff an overtime rate of 1.5 times her regular rate of pay
   for each and all hours worked in excess of forty hours in a week for each week in which such
   overtime was worked.

27. At all times relevant herein and for the time Plaintiff was employed by Defendant, Defendant
   failed and willfully failed to pay Plaintiff at least the applicable federal and New York State
   minimum wage rate for each hour worked in a week.

28. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters.

29. Upon information and belief, and at all relevant times herein, Defendant failed to notify



                                                 4
Case 1:20-cv-06372-ENV-RML Document 1 Filed 12/31/20 Page 5 of 8 PageID #: 5




   Plaintiff of her federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that she could seek enforcement of such rights through the government enforcement
   agencies.

30. “Plaintiff” as used in this complaint refers to the named Plaintiff.

31. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
        FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. (Unpaid Overtime)
32. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 31
   above as if set forth fully and at length herein.


33. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the FLSA – 29 USC § 201 et Seq.


34. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or defendant constituted an enterprise(s) engaged in
   commerce within the meaning of 29 U.S.C. § 207.


35. At all times relevant herein, Defendant transacted commerce and business in excess of
   $500,000.00 annually or had revenues in excess of $500,000.00 annually.


36. At all times relevant herein, Defendant failed and willfully failed to pay plaintiff overtime
   compensation at rates not less than one and one-half times her regular rate of pay for each
   hour worked in excess of forty hours in a week, in violation of 29 U.S.C. § 207.


                               Relief Demanded
37. Due to Defendant’s FLSA overtime violations, Plaintiff is entitled to recover from
   Defendant, her unpaid overtime compensation, maximum liquidated damages, attorneys’
   fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                                                  5
Case 1:20-cv-06372-ENV-RML Document 1 Filed 12/31/20 Page 6 of 8 PageID #: 6




                    AS AND FOR A SECOND CAUSE OF ACTION
                        NYLL 650 et Seq. (Unpaid Overtime)
38. Plaintiff alleges, and incorporates by reference the allegations in paragraphs 1 through 36
   above as if set forth fully and at length herein.


39. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor Law, §§ 2 and 651 and the regulations and wage orders thereunder
   including 12 NYCRR § 142.


40. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime
   compensation at rates not less than 1.5 times her regular rate of pay and 1.5 times the
   applicable New York State Minimum Wage rate for each hour worked in excess of forty
   hours in a work week, in violation of the New York Minimum Wage Act and its
   implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq., including 12
   NYCRR § 142-2.2.

                              Relief Demanded
41. Due to Defendant’s New York Labor Law violations, Plaintiff is entitled to recover from
   Defendant, her unpaid overtime compensation, prejudgment interest, maximum liquidated
   damages, reasonable attorneys' fees, and costs of the action, pursuant to N.Y. Labor L. §
   663(1).


                       AS AND FOR A THIRD CAUSE OF ACTION
                              (NYLL § 190, 191, 193, 195 and 198)
42. Plaintiff alleges, and incorporates each and every allegation contained in paragraphs 1
   through 41 above with the same force and effect as if fully set forth at length herein.


43. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor law, §§ 190 et seq., including §§ 191, 193, 195 and 198.




                                                  6
Case 1:20-cv-06372-ENV-RML Document 1 Filed 12/31/20 Page 7 of 8 PageID #: 7




44. Defendant violated and willfully violated NYLL §§ 190 et seq., including §§ 191, 193 and
   198, by failing to pay Plaintiff her unpaid overtime wages, as required under NY Labor Law
   § 190 et seq.

45. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   notice(s) required by NYLL § 195(1) – Plaintiff is therefore entitled to and seeks to recover
   in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL § 198 including NYLL § 198(1-b), as well as an injunction directing
   Defendant to comply with NYLL § 195(1).

46. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   statement(s) required by NYLL § 195(3) – Plaintiff is therefore entitled to and seeks to
   recover in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL § 198 including NYLL § 198(1-d), as well as an injunction directing
   Defendant to comply with NYLL § 195(1).


                               Relief Demanded
47. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendant, her entire unpaid wages,
   including her overtime wages, (FLSA and NYMWA) and non-overtime wages, maximum
   liquidated damages, prejudgment interest, maximum recovery for violations of NYLL §
   195(1) and NYLL § 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to
   N.Y. Labor Law § 190 et seq. including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
48. Declare Defendant (including its overtime and wage payment policy and practice), to be in
   violation of the rights of Plaintiff, under the FLSA and New York Labor Law – 12 NYCRR §
   142, and Article 6 of the NYLL – NYLL § 190 et Seq.


49. As to the First Cause of Action, award Plaintiff her unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorneys’ fees pursuant to 29


                                                  7
Case 1:20-cv-06372-ENV-RML Document 1 Filed 12/31/20 Page 8 of 8 PageID #: 8




   USC § 216(b);

50. As to the Second Cause of Action, award Plaintiff her unpaid overtime wages due under the
   New York Minimum Wage Act and the Regulations thereunder including 12 NYCRR §§
   142-2.2, together with maximum liquidated damages, prejudgment interest, costs and
   attorney's fees pursuant to NYLL § 663;

51. As to the Third Cause of Action, award Plaintiff any and all outstanding wages, including
   her entire unpaid wages, including her overtime wages, (FLSA and NYMWA) and non-
   overtime wages, plus maximum liquidated damages, prejudgment interest, maximum
   recovery for violations of NYLL § 195(1) and NYLL § 195(3), reasonable attorneys’ fees,
   and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.

52. Award Plaintiff, any relief requested or stated in the preceding paragraphs but which has not
   been requested in the WHEREFORE clause or “PRAYER FOR RELIEF”, in addition to the
   relief requested in the wherefore clause/prayer for relief;

53. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
      December 31, 2020

Respectfully submitted,


Abdul Hassan Law Group, PLLC
/s/ Abdul Hassan ________________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 -Fax: 718-740-2000
Email: abdul@abdulhassan.com




                                                 8
